Exhibit 99.1 FORM 4 CONTINUATION SHEET?JOINT FILER INFORMATION This Statement on Form 4 is filed by Sunstone Hotel Investors, L.L.C., Westbrook Real Estate Fund III, L.P., Westbrook Real Estate Co-Investment Partnership III, L.P., Westbrook SHP L.L.C., Westbrook Sunstone Investors L.L.C., Westbrook Real Estate Partners Management III, LLC, Westbrook Real Estate Fund IV, L.P., Westbrook Real Estate Co-Investment Partnership IV, L.P., Westbrook Real Estate Partners Management IV, LLC, Sunstone/WB Manhattan Beach, LLC, Sunstone/WB Hotel Investors IV, LLC and WB Hotel Investors, LLC. The principal business address of each of the Reporting Persons is 13155 Noel Road, Suite 700,
